USCA11 Case: 20-13099      Date Filed: 03/22/2021   Page: 1 of 2



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-13099
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 4:19-cr-00033-CDL-MSH-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JONATHAN O. DUNLAP,

                                                             Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                                (March 22, 2021)

Before NEWSOM, LUCK, and ANDERSON, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal waiver

in Appellant’s plea agreement is GRANTED. See United States v. Bushert, 997 F.2d
          USCA11 Case: 20-13099        Date Filed: 03/22/2021    Page: 2 of 2



1343, 1350–51 (11th Cir. 1993) (sentence appeal waiver will be enforced if it was

made knowingly and voluntarily); United States v. Grinard-Henry, 399 F.3d 1294,

1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of the right to

appeal difficult or debatable legal issues or even blatant error).




                                           2